UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1335


ROSS A. FIORANI, JR.,

                Plaintiff - Appellant,

          and

NAVY FEDERAL CREDIT; AMERICAN EXPRESS BANK; MERRIFIELD,
VIRGINIA; BARCLAYS BANK; TD BANK; WEST PUBLISHING; ALLSTATE
INSURANCE COMPANY; VIRGINIA TAX DEPARTMENT; FAIRFAX COUNTY
TAX AUTHORITY; CAPITAL ONE, (401K/Roth),

                Plaintiffs,

          v.

COMMONWEALTH OF VIRGINIA, et al; COMMISSIONERS OF THE
TREASURY; DMV; MVDB; VITA’S AGENTS; MR. CANARY; MS. BROWN;
MS. WOOD-HENRY; MS. ESTES; SAMUEL A. NIXON, JR., et al,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-cv-00216-JRS)


Submitted:   October 21, 2014               Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ross A. Fiorani, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ross   A.   Fiorani,          Jr.,   appeals       the   district      court’s

order   dismissing      his    civil       complaint      pursuant       to   28    U.S.C.

§ 1915(e)    (2012).      We       have    reviewed      the    record    and      find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.               Fiorani v. Commonwealth of Va., No.

3:14-cv-00216-JRS (E.D. Va. Apr. 1, 2014).                           We dispense with

oral    argument   because         the    facts    and     legal      contentions         are

adequately    presented       in    the    materials      before      this    court       and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                            3